DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-15 and 17-20 in the reply filed on January 12, 2021 is acknowledged.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 21, 2021.
The grounds for traverse are that there is burden to examine both groups.
However, Groups I and II are directed to a process and product. There are different considerations for patentability for product and process claims. Product claims are based on their structure and do not necessarily depend on their method of manufacture.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 10, 12-15 and 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2006/0263482 (KONDO).
As to claim 1 KONDO teaches a method of aromatizing and/or coloring an alcoholic liquid comprising the steps of:
a)    providing an alcoholic liquid such as whiskey [0025]; and
b)    mixing the alcoholic liquid with kilned malt components for a reaction time to provide a final product [0052]. 
KONDO does not teach a reaction time but teaches that the dried malt (or kilned malt) is passed through a deculmer to remove root let [0035] and then combined with the whiskey in [0052].  It would 
As to claim 2, the alcoholic liquid is a beverage in the form of whiskey [0025].
As to claim 3, the kilned malt components comprise one or more of barley malt components, wheat malt components, spelt malt components, rye malt components, and com malt components.
IN [0036], barley is used. 
Claim 4 recites that the kilned malt components comprise one or more of malt culms, malt shells, malt husks, and draff.
Malt sprouts are generally obtained from the process of malting, in which barley is processed into malt for use in the production of beer and whiskey (the process involves (1) steeping, (2) germination and (3) kilning). Specifically, the dried malt (or kilned malt) obtained in the kilning step (3) is passed through a deculmer to remove root lets [0035].  In that the sprouts must be put through a deculmer, it is clear that malt culms are present.
Claim 5 recites that the kilned malt components are dried at a temperature of 30 °C to 110 °C.
The component is dried at 70oC [0070].   


	Claim 7 recites that the alcoholic liquid contains at least 20 wt. % ethanol.
	Claim 8 recites that the alcoholic liquid comprises a brandy or spirit.
	Claim 10 recites that the alcoholic liquid is a Bierbrand or a whiskey.
As to claims 7-8 and 10, the product is whiskey [0025]. 

Claim 11 recites the kilned malt component is mixed for 1 hour to 100 days. 

Claim 13 recites that the kilned malt components are added to the alcoholic liquid in a bag or container and removed again together with the bag or container after a reaction time.
Claim 14 recites further comprising a step of:
c)    removing the kilned malt components from the alcoholic liquid.
	Claim 15 recites that further comprising a step of:
	d)    adjusting the alcohol content of the final product to a final strength.
As to claims 11-14, 0.1 to 30 wt % of the malt sprouts are preferably used in beer, happoshu (low-malt beer beverage), or low-alcohol malt beverages with respect to the amount of the materials other than water and hops. 
It would have been obvious to vary the mixing time based on the desired flavor. 
It would have been obvious to use a container. [0051] explicitly states that they can be added any time during the process.  This includes once the whiskey has already been fermented.    [0051] only states  malt sprouts are “preferably” added during the preparation stages of the brewing process, such as mashing, wort separation, wort boiling and wort clarification.  Thus, it would have been obvious to vary when the malts are added and removed.    The malt sprouts may be added in larger amounts when used in reducible beverages obtained by condensing or extracting the immersion liquids or solid products obtained by drying and solidifying the immersion liquids [0052]. In [0089], a container is used. As the product can be reduced and/or condensed it would have been obvious that the percentage of alcohol would also change and could be adjusted based on the reduction.  It is also noted that in Example 7, Subsequent solid/liquid separation gave an immersion liquid (Brix=3%, approx. 700 ml). In [0097], 1190 mL 59% alcohol, 100 mL clear grapefruit juice (concentrated five-fold), 250 g sugar, 15 g citric acid, 5 mL flavor and the whole amount of the immersion liquid were added together. To this 

Claim 9 recites that the alcoholic liquid in step a) is provided with an alcohol content which is 1 to 5 wt. % higher than the alcohol content of the final product.
KONOD does not provide an amount in which the alcohol content be increased. However, KONOD does teach reducing and concentrating the final prouct.  The malt sprouts may be added in larger amounts when used in reducible beverages obtained by condensing or extracting the immersion liquids or solid products obtained by drying and solidifying the immersion liquids [0052]. In [0089], a container is used. As the product can be reduced and/or condensed it would have been obvious that the percentage of alcohol would also change and could be adjusted based on the reduction.  It is also noted that in Example 7, Subsequent solid/liquid separation gave an immersion liquid (Brix=3%, approx. 700 ml). In [0097], 1190 mL 59% alcohol, 100 mL clear grapefruit juice (concentrated five-fold), 250 g sugar, 15 g citric acid, 5 mL flavor and the whole amount of the immersion liquid were added together. To this mixture, pure water was added to a final volume of 10 L. This allows for a final adjustment of the product and alcohol content. It would have been obvious to one skilled in the to provide a final adjustment of the alcohol content of the product. 




Claim 17 recites a method of aromatizing and/or coloring an alcoholic liquid comprising the steps of:
a)    providing an alcoholic liquid; and

	Claim 18 recites that the alcoholic liquid is a beverage.
Claim 19 recites that the kilned malt culms comprise one or more of barley malt culms, wheat malt culms, spelt malt culms, rye malt culms and/or com malt culms.
	Claim 20 recites a method for aromatizing and/or coloring a liquid comprising the steps of:
a)    providing a liquid; and
b)    mixing the liquid with kilned malt components for a reaction time to provide a final product.
As to claims 17-20,  KONDO teaches a method of aromatizing and/or coloring an alcoholic liquid comprising the steps of:
a)    providing an alcoholic liquid such as whiskey [0025]; and
b)    mixing the alcoholic liquid with kilned malt components for a reaction time to provide a final product [0052]. 
KONDO does not teach a reaction time but teaches that the dried malt (or kilned malt) is passed through a deculmer to remove root let [0035] and then combined with the whiskey in [0052]. Malt sprouts are generally obtained from the process of malting, in which barley is processed into malt for use in the production of beer and whiskey (the process involves (1) steeping, (2) germination and (3) kilning). Specifically, the dried malt (or kilned malt) obtained in the kilning step (3) is passed through a deculmer to remove root lets [0035] It would have been obvious to combine the kilned malt components with whiskey to obtain an improved final product.    

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONDO as applied to claims 1-5, 7-8, 10-15 and 17-20  above, and further in view of US 2014/0186493 (BAIR).
KONDO is silent as to smoking the kilned malt. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         

/DONALD R SPAMER/               Primary Examiner, Art Unit 1799